*439Opinion on the court bt
JUDGE DURELLE —
Reversing.
The appellee, contractors, brought this suit against appellant company for its proportionate share of the cost of constructing Hill street from Sixth to Seventh streets, in Louisville.
Various defences were interposed, and have been ably argued by counsel.
It was claimed that the work done was in violation of section 242 of the Constitution, providing that municipal and other corporations shall malee just compensation fos private property injured or destroyed, which shall be paid before such taking, or paid or secured at the election of such corporation or individual before such injury or destruction. The injury which it is contended resulted from the making of the street, appears to have been occasioned by a change of the street level. There is no claim for damages by reason of this fact, but the fact that the damages were not ascertained or paid before the street was made is pleaded as a bar to the contractors' right to enforce his lien for making the street. In the case of Barfield v. Gleason, this day decided, the exact question was passed upon, and it was held that the existence of such damages as a result of the change of the street level, while constituting a cause of action against the city, could not be pleaded in bar of the contractors' claim for making the improvement. The decision of the chancellor was in accordance with the court, holding that the proceedings were not void because of the fact that no steps were taken to fix the damage before the injury was done. Various other defenses made in this case, including the constitutionality of the proceeding under the 14th amendment to *440the Constitution of the. United States, are also decided by the opinion in the Barfield case.
The defense, that there was no benefit to the appellants’ 'property from the improvement was also decided adversely to its contention by the chancellor. The evidence, in connection with "the presumption of benefit arising from the legislative determination, seems to us to justify his conclusion.
We concur also with the chancellor’s conclusion as to the propriety of the apportionment of the cost of the improvement. The ordinance provided the depth upon either side of Hill street to which the tax district should extend, upon the theory that the contiguous territory was not bounded by principal streets. Under the evidence it appeared that the territory was so bounded, and that provision of the ordinance is invalid as in conflict' with the determination by the statutes a® to what property should be considered benefited by the improvements, and that in such case the cost should be borne by the property in the quarter squares contiguous to the improvement.
The ordinance, however, so far as it determined that the improvement should be made, was valid, and the apportionment actually made was against the property which ought to have been subjected, and in proper proportion; the only error being in the amount of the cost which was apportioned. Beck v. Obst, 12 Bush, 269. It appears that the territory contiguous to the improvement was naturally of a level surface, with only enough inclination to provide surface drainage. The right of way of the Louisville & Nashville Railroad Company crosses the street between the points designated for the improvement. The work consisted in part of transforming; the street at that point into *441a subway under a bridge, about fifteen feet deeper than the surrounding level, with an incline in the approaches to the subway of about 3 per cent. The incline upon either side of the subway extended for a distancé of some 500 feet. This was done in pursuance of a contract between the city and the Louisville & Nashville Railroad Company, by which it was agreed that the street should be constructed under the company’s tracks, and never upon or over them, with a provision that the pedestals, blocks, and posts to support the company’s bridge for its tracks should not be considered an obstruction of the street, or be interfered with, and with a reservation to the- company of the right to renew, improve, or add to such supports, or construct others, and to construct additional tracks. This was an eminently proper procedure, and provided for a structure, some equivalent of which should exist ait all crossings of streets by railroads where possible. But this contract does not, in our opinion, provide for street construction, within the meaning of the charter of cities of the first class. The street construction which by that statute is' authorized to be done at the cost of abutting owners does not include the w7ork rendered necessary by such construction. Though in one sense it may truly be said to be the fixing of the street level and the construction of the street, it was nevertheless not within the purview of this statute, which had in view the ordinary and. usual construction of streets, .for the ordinary and usual uses thereof. And while, within proper limits, railroads may be permitted to occupy and use city streets, and such streets while so occupied may be improved by original construction at the expense of the contiguous property, it was not intended that the cost occasioned by a peculiar *442and unusual construction of a street, made necessary for the uses of a railroad, no matter how proper and necessary such construction might be, should be so imposed. It was undoubtedly proper and commendable for the city, so far as this record shows, to provide for such crossing, but it was not proper to impose the burden on the abutting property, because such imposition was not within the purview of the statute. That burden should have been borne by the city itself. To the extent that the cost of the improvement was occasioned by -the subway crossing of the railroad, we are of opinion it was not construction of the street which could be charged against abutting property, and the statute did not impose that burden by reason of the ordinance determining that the improvement should be made.
The city also has taken an appeal from the judgment against it for 10 per cent, of the face of the warrants, as increased cost of the work by reason of the five-year guaranty. The judgment was rendered in supposed compliance with the decision in Gosnell v. City of Louisville 104 Ky., 201 (20 R., 522) (46 S. W., 722). The guaranty clause in the contract here considered, however, was, in substance, the same as that considered in City of Louisville v. Mehler (22 R., 62) (56 S. W., 712), and.imposed no liability upon the city for that proportion of the-cost.
The judgment is therefore reversed upon both appeals, with directions upon the return of the case to ascertain what proportion of the cost of construction was occasioned by making the street a subway, with which the property of the appellant company should not be charged, and for such further proceedings, including further preparation, *443if necessary, as may be necessary to enable the court to do justice between the parties in accordance with the principles of this opinion.